Citation Nr: 1701833	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint disease (DJD) and ulnar instability of the left elbow.

3.  Entitlement to service connection for cubital tunnel syndrome of the left elbow.

4.  Entitlement to service connection for a right eye disorder, to include amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran reported that he experiences ringing in his ears (tinnitus).  See transcript, pp. 6-7.  The Veteran may file a claim for entitlement to service connection for tinnitus on the appropriate form.

The issue of entitlement to service connection for amblyopia of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  DJD and ulnar instability of the left elbow had their onset in service.

3.  Cubital tunnel syndrome of the left elbow had its onset in service.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection DJD and ulnar instability of the left elbow have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for establishing entitlement to service connection for cubital tunnel syndrome of the left elbow have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis or organic diseases of the nervous system (which includes sensorineural hearing loss), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis: Bilateral Hearing Loss

The Veteran contends in his May 2016 Travel Board hearing testimony that he trained using 165-millimeter (mm) weapons with minimal or no hearing protection.  See transcript, p. 4.  He further testified that he first noticed hearing loss within a year of separation from service.  Id., pp. 8-9.  The Veteran also testified that he worked in a minimally noisy environment after service, as a janitor.  Id., p. 5.

Also in May 2016, the Veteran's spouse wrote that "When he was discharged from the service, I noticed that he was having difficult hearing....He is always asking what I was saying; that he didn't hear me.  This issue has gotten progressively worse over the years, but I noticed it as soon as he came home in Nov. 1968."

First, the August 2013 VA examination audiogram demonstrates that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from 165-mm weapons with minimal or no hearing protection.  Consistent therewith, as the August 2013 VA examiner commented, the "Veteran's MOS [military occupational specialty] was that of Armor crewman which carries a high probability rating for exposure to military noise."  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, and facial plausibility); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Veteran and his spouse have provided competent and credible evidence supporting a finding of a nexus of bilateral hearing loss to service based on ongoing symptoms since the Veteran's separation from service following exposure to noise from 165-mm weapons with minimal or no hearing protection.

The Board is cognizant of the August 2013 VA examination report, wherein the examiner provided a negative nexus opinion because the Veteran's hearing was normal on his service entrance and separation examinations, and "no evidence of a military event [causing hearing loss] was cited in the military records."  The Board finds that the Veteran's competent and credible lay testimony, corroborated by his spouse's statement, attests to acoustic trauma consistent with his MOS.  As the August 2013 VA examiner's opinion is based on the inaccurate factual predicate that the Veteran was not exposed to acoustic trauma in service because there was no record of the exposure in his service treatment records, the examiner's opinion has minimal probative value.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Left Elbow DJD with Ulnar Instability, and Cubital Tunnel Syndrome

The Veteran contends in his May 2016 Travel Board hearing testimony that he is seeking service connection for both orthopedic and neurological disorders of the left elbow.  See transcript, p. 31.  He further testified that he served for a year in the turret of a combat engineer vehicle, banging his elbow to the point where it caused nerve and functional damage.  Id., p. 21.  The Veteran reported that he sought treatment for his left elbow from doctors during service.  Id., p. 25.  The Veteran stated that he currently experiences numbness and tingling from his left elbow through his forearm and into his hand.  Id., p. 24.

In his July 2014 substantive appeal, the Veteran stated that he was told during service that he would always have elbow nerve damage, and that there was nothing that could be done.

The evidence of record is consistent with the Veteran's contentions.  First, the Veteran has diagnoses of two current disabilities.  The August 2013 VA examiner diagnosed DJD of the left elbow, based on imaging studies.  Additionally, the Veteran's private physician, Dr. Bansal, diagnosed probable ulnar instability and cubital tunnel syndrome in May 2016.

Second, the Veteran has provided competent and credible evidence that his left elbow was injured in service.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran's service treatment records include June 1967 documentation of a sore left elbow from hitting it on the turret of a tank; the clinician diagnosed a bruised ulnar nerve.  An August 1968 service treatment record includes the Veteran's report of left elbow pain which causes discomfort in his forearm and hand; the service clinician "Explained [that] this may be a chronic problem [and there is] nothing to be done."

Third, there is a nexus between the claimed in-service disease or injury and the present left elbow disabilities.  Specifically, Dr. Bansal opined in May 2016 that the Veteran's "problem dates back 50 years," citing the Veteran's report of banging his left arm in service.  In light of the corroboration from the Veteran's service treatment records, the Board finds that Dr. Bansal's opinion warrants the greatest probative weight.

By contrast, the Board finds that the August 2013 VA examiner's negative nexus opinion in her February 2014 addendum is outweighed by Dr. Bansal's opinion.  Specifically, the VA examiner reasoned that the Veteran "has no other medical documentation [besides the contemporaneous service treatment records] to support causality of degenerative changes that are identified decades later."  However, as the VA examiner recorded in the August 2013 report, the Veteran has "documentation in the c-file that indicates [that he] will have chronic condition associated with this.  At the time of the injury he states they told him there was no treatment and he would have to 'live with it,' so that is what he did, never seeking any further treatment due to this."  The Veteran's explanation-that he did not seek treatment because the service clinician had told him that his left elbow disorder may be a chronic problem and there is nothing to be done-is directly corroborated by his August 1968 service treatment record.  As such, the VA examiner's negative nexus opinion relying on the absence of post-service treatment closer in time to service warrants no probative weight.  The Veteran's decision to forego treatment in reliance on the service clinician's documented assessment does not constitute a reason to deny his claim.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's DJD and ulnar instability of the left elbow, and cubital tunnel syndrome of the left elbow, are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for DJD and ulnar instability of the left elbow, and for cubital tunnel syndrome of the left elbow.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for DJD and ulnar instability of the left elbow is granted.

Service connection for cubital tunnel syndrome of the left elbow is granted.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends in his May 2016 Travel Board hearing testimony that after one year in service, he was moved from the task of combat engineer to the task of supply assistant, and was not allowed to train in combat or drive military vehicles, due to his right eye disorder.  See transcript, pp. 14-17.

Through his representative, the Veteran contends in April 2015 that his eye was further damaged during his service.

The Veteran's service treatment records show that he identified his history of eye trouble on his August 1966 pre-induction Report of Medical History.  On his August 1966 Report of Medical Examination, the clinician noted that the Veteran had "def[ective] vision" both distant (question 59) and near (question 61).

In January 1967, a service clinician diagnosed the Veteran with amblyopia secondary to squint and/or astigmatism, with no active disease.  The following day in January 1967, a clinician wrote that the Veteran had visual problems all his life-an anisometropia and congenital amblyopia.  He opined that "Military service should in no way aggravate [the Veteran's] eye condition.  However, he should not be used as a direct combatant or be allowed to drive a military vehicle."  The service clinician diagnosed the Veteran with anisometropia, hyperopia, and amblyopia secondary to anisometropia; and found that his right eye anisometropia had been present since infancy.  The Veteran again reported a history of eye trouble in his October 1968 Report of Medical History for separation.

Remand is required in order to obtain an opinion as to whether the second prong of the presumption of soundness has been rebutted.  That is, whether there is clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right eye, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right eye that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his right eye disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of his claimed right eye disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's right eye disorder, if any, is related to or had its onset during service.

The examiner must opine as to the likelihood that there was no increase in the right eye disability during service.

The examiner must opine as to the likelihood that any increase in disability during service was due to the natural progression of the condition.

In offering this opinion, the examiner should consider the following documents:

* The Veteran's service treatment records (described above), including an August 1966 pre-induction Report of Medical Examination and Report of Medical History; January 1967 records documenting his right eye diagnoses and restrictions of duties; and an October 1968 Report of Medical History for separation from service.

* The Veteran's April 2015 contention that his right eye was further damaged during his service.

* The Veteran's May 2016 Travel Board hearing testimony.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for a right eye disorder, to include amblyopia.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


